Exhibit 10.2

 
FIFTH AMENDMENT
TO
AGREEMENT AND PLAN OF MERGER
 
This FIFTH AMENDMENT TO AGREEMENT AND PLAN OF MERGER, dated as of January 25,
2018 (this “Amendment”), is entered into by and among Fusion Telecommunications
International, Inc., a Delaware corporation (the “Company”), Fusion BCHI
Acquisition LLC, a Delaware limited liability company (“Merger Sub”), and Birch
Communications Holdings, Inc., a Georgia corporation (“BCHI”). Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Merger Agreement.
 
RECITALS
 
A.           
The Parties previously entered into that certain Agreement and Plan of Merger,
dated as of August 26, 2017, as amended by the First Amendment to Agreement and
Plan of Merger, dated as of September 15, 2017, the Second Amendment to
Agreement and Plan of Merger, dated as of September 29, 2017, the Third
Amendment to Agreement of Plan of Merger, executed on October 24, 2017, the
Amended and Restated Third Amendment to Agreement and Plan of Merger, dated as
of October 27, 2017, and the Fourth Amendment to Agreement and Plan of Merger,
dated January 24, 2018 (collectively, the “Merger Agreement”).
 
B.           
The Parties desire to further amend the Merger Agreement as set forth herein.
 
The Parties hereby agree as follows:
 
1. Subsection (i) of the last sentence of Section 5.2 of the Merger Agreement is
hereby amended by deleting the number “$10,000,000” and replacing it with the
number “$40,000,000”.
 
2. The definition of “Fully-Diluted Company Share Total” set forth in Section
9.15, is hereby deleted and replaced with the following:
 
“Fully-Diluted Company Share Total” means, as of immediately prior to the
Effective Time, the number of shares of Company Common Stock issued and
outstanding (excluding, for this purpose, the shares of Company Common Stock to
be issued by the Company in connection with its acquisition of assets of Iqmax,
Inc. (not to exceed 300,000 shares) and any shares of Company Common Stock
issued under the last paragraph of Section 5.2 in connection with any capital
raise permitted thereby), plus the number of shares of Company Common Stock
issued or issuable upon the conversion of the Company Preferred Stock and any
other class or series of preferred stock of the Company outstanding as of
immediately prior to the Effective Time, plus the number of shares of Company
Common Stock issuable upon the exercise of all In-the-Money Company Warrants (as
adjusted for stock splits and calculated using the treasury stock method). For
avoidance of doubt, any other shares of Company Common Stock that are (a) issued
after the date hereof pursuant to Section 5.2, or (b) issuable upon the
conversion of Company Preferred Stock, any other class or series of preferred
stock of the Company, or any other security or debt instrument, in each case,
issued after the date hereof pursuant to Section 5.2, will be included in the
Fully-Diluted Company Share Total, unless otherwise agreed by the Parties.”
 
 
-1-

 
 
3. Effect of Amendment. This Amendment shall not constitute a waiver, amendment
or modification of any other provision of the Merger Agreement not expressly
contemplated hereby. Except as specifically modified and amended hereby, the
Merger Agreement shall remain unchanged and in full force and effect. From and
after the date hereof, each reference in the Merger Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of similar meaning shall
mean and be a reference to the Merger Agreement as amended by this Amendment.
Notwithstanding the foregoing, references to the date of the Merger Agreement,
and references to the “date hereof”, “the date of this Agreement” or words of
similar meaning in the Merger Agreement shall continue to refer to August 26,
2017.
 
4. Governing Law. This Amendment will be governed by, and construed and enforced
in accordance with, the internal Laws of the State of Delaware, without regard
to any applicable conflict of laws principles (whether of the State of Delaware
or any other jurisdiction).
 
5. Jurisdiction. Section 9.8 (Jurisdiction) of the Merger Agreement is
incorporated herein by reference and made a part hereof as if fully set forth
herein.
 
6. Counterparts. This Amendment may be executed in two or more counterparts, all
of which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the Parties and delivered to the
other Parties, it being understood that each Party need not sign the same
counterpart. PDF transmissions of this Amendment shall be deemed to be the same
as the delivery of an executed original.
 
 
 
[Signatures appear on following page.]
 
 
 
-2-

 
 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
 
 
FUSION TELECOMMUNICATIONS INTERNATIONAL, INC.
 
 
By: _/s/ James P. Prenetta, Jr,
      Name: James P. Prenetta, Jr.
      Title: Executive Vice President and
                          General Counsel
 
 
FUSION BCHI ACQUISITION LLC
 
 
By: /s/ Gordon Hutchins, Jr.
      Name: Gordon Hutchins, Jr.
      Title: Manager
 
 
BIRCH COMMUNICATIONS HOLDINGS, INC.
 
 
By: /s/ Gordon P. Williams, Jr.
      Name: Gordon P. Williams, Jr.
      Title: Senior Vice President and General Counsel
 
 
 
 
-3-
